Citation Nr: 1727924	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a heart condition.

2. Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). In February 2016, these matters were remanded by a different Veterans Law Judge; they have since been reassigned to the undersigned.
 

FINDING OF FACT

The Veteran, through his representative, withdrew his appeal for service connection for a heart condition and for a prostrate condition in a June 2017 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider these claims. 38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the Veteran expressed his intent to withdraw his appeal of service connection for a heart condition and prostrate condition, there is no reason to belabor the impact of notice and assistance requirements on these matters. Any notice defect or duty to assist omission is harmless.

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C.A. § 7104. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

In a June 2017 written statement, the Veteran, through his representative, withdrew his appeal for both his issues on appeal. The representative reported that he spoke with the Veteran and confirmed that, pursuant to an October 2016 written statement, the Veteran wished to withdraw his appeal. The Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of service connection for a heart condition and prostrate condition. Accordingly, because the Board has no further jurisdiction to review the appeal on these matters, they are dismissed.

The Board is grateful to the Veteran for his honorable service.


ORDER

The appeal seeking service connection for a heart condition is dismissed.

The appeal seeking service connection for a prostrate condition is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


